IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 2 WM 2022
                                                :
                     Respondent                 :
                                                :
              v.                                :
                                                :
                                                :
 ROBERT A. MAIER,                               :
                                                :
                     Petitioner                 :



                                       ORDER


PER CURIAM

      AND NOW, this 5th day of May, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is ORDERED to file the

already-prepared Petition for Allowance of Appeal within 5 days.